Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The customary meaning of the term ultrasonic frequency range refers to acoustic signals with a range from 20khz up to several GHZ. The use of "ultrasonic frequency range" is therefore interpreted for examination, to merely require conventional down conversion as (spec, figure) suggests to one of ordinary skill in the art to a frequency between 20Khz to several GHZ. 
Claim Objections
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the slotted waveguide radar receive antenna" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a slotted waveguide radar receive antenna" in line 4.  There is antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the slotted waveguide radar receive antenna" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the slotted waveguide radar receive antenna" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "a slotted waveguide radar receive antenna" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2-3, 5-10, 12-13, 16-20 are rejected based on their dependence on claims 1, 11, and 14.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 8-12, 14-16, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9, 11, 13, and 15 of U.S. Patent No. 10613216. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10613216 claims
With respect to claim 2, U.S. Patent No. 10613216 claims an integrated radar antenna, the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board comprising: a radar transmit antenna; a radar receive antenna; radar transmitter electronics in signal communication with the radar transmit antenna, wherein the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna, and in conjunction with the radar transmit antenna, are configured to output radar signals comprising a fixed transmitted radar pattern; radar receiver electronics in signal communication with the slotted waveguide radar receive antenna, wherein the radar receiver electronics include digital beam forming circuitry configured to receive from the radar 
With respect to claim 3, U.S. Patent No. 10613216 claims the transmitted radar signals comprise a frequency modulation continuous wave (FMCW) signal (claim 2) 
With respect to claim 4, U.S. Patent No. 10613216 claims the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (STW), and the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (claim 3)
With respect to claim 5, U.S. Patent No. 10613216 claims the ultrasonic frequency range is a passband that includes sixteen megahertz (claim 1)
With respect to claim 8, U.S. Patent No. 10613216 claims external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (claim 9).
With respect to claim 9, U.S. Patent No. 10613216 claims the digital beam forming circuitry is configured to operate in the ultrasonic frequency range (claim 11)
With respect to claim 10, U.S. Patent No. 10613216 claims the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (claim 13).
With respect to claim 11, U.S. Patent No. 10613216 claims vehicle including an obstacle detection system, the system comprising an integrated radar antenna, the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board comprising: a radar 
With respect to claim 12, U.S. Patent No. 10613216 claims the vehicle is an aircraft (claim 15)
With respect to claim 14, U.S. Patent No. 10613216 claims obstacle detection system comprising: external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink; and an integrated radar antenna, the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board comprising: a radar transmit antenna; a radar receive antenna; radar transmitter electronics in signal communication with the radar transmit antenna, wherein the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna, and in conjunction with the radar transmit antenna, are configured to output radar signals comprising a fixed transmitted radar pattern; radar receiver electronics in signal communication with the slotted waveguide radar receive antenna, wherein the radar receiver electronics include digital beam forming circuitry configured to receive from the radar receive antenna radar reflections corresponding to the outputted radar signals; wherein the radar receiver electronics are 
With respect to claim 15, U.S. Patent No. 10613216 claims the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (STW), and wherein the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (claim 3)
With respect to claim 16, U.S. Patent No. 10613216 claims the ultrasonic frequency range is a passband that includes sixteen megahertz (claim 1).
With respect to claim 19, U.S. Patent No. 10613216 claims external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (claim 9).
With respect to claim 20, U.S. Patent No. 10613216 claims the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (claim 13).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613216 in view of Tomich et al (US 20130106642). Claim 2 is rejected as described above.
With respect to claim 6, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals (para 35, “the LNA may include one or U.S. Patent No. 10613216 to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal  use to improve the radar device of U.S. Patent No. 10613216 to yield a predicted processing signal.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613216 in view of Tomich in view of Walmsley (US 20040150548). Claim 6 is rejected as described above.
With respect to claim 7, Walmsley teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 60, “a delay circuit 306, a second In-phase downconverter 308, and a second Quadrature downconverter 309. The first power splitter 302 divides the power of the linear FM superimposed RF signal s(t)”). It would have been obvious to modify U.S. Patent No. 10613216 in view of Tomich to include the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals because it is merely a simple applying the radar processing technique of Walmsley to the radar processing technique of U.S. Patent No. 10613216 the yields a predictable processed signal.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613216 in view of Newton (US 20150216018). Claim 12 is rejected as described above.
With respect to claim 13, Newton teaches the integrated radar antenna is configured to receive power from a lighting system of the aircraft (para 29, “a LED-based lighting unit having a  It would have been obvious to modify U.S. Patent No. 10613216 to include the integrated radar antenna is configured to receive power from a lighting system of the aircraft because it is a combination of prior art radar powering elements according to a known method with no new or unexpected results.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613216 in view of Tomich et al (US 20130106642). Claim 14 is rejected as described above.
With respect to claim 17, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals (para 35, “the LNA may include one or more mixing stages that may downconvert the amplified signal to one or more lower IF frequencies and to baseband.”). It would have been obvious to modify U.S. Patent No. 10613216 to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal for use to improve the radar device of U.S. Patent No. 10613216 to yield a predicted processing signal.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10613216 in view of Tomich in view of Walmsley (US 20040150548). Claim 17 is rejected as described above.
With respect to claim 18, Walmsley teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 60, “a delay circuit 306, a second In-phase U.S. Patent No. 10613216 in view of Tomich to include the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals because it is merely a simple applying the radar processing technique of Walmsley to the radar processing technique of U.S. Patent No. 10613216 the yields a predictable processed signal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron et al (US 20080088499) in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620).
With respect to claim 2, Bonthron teaches an integrated radar antenna (fig 2a, items 700), comprising: a radar transmit antenna (fig 6a, items 101); a radar receive antenna (fig 6a, item 121); radar transmitter electronics in signal communication with the radar transmit antenna (fig 6a, items 405, 27, and 101); wherein the radar receiver electronics include digital beam forming circuitry configured to receive from the radar receive antenna radar reflections corresponding to the outputted radar signals (para 64, “Signal processor 300 may comprise a single or plurality of individual processors. Signal processor 300 may perform, but is not limited to, any single or combination of real or complex DFT or FFT signal processing, CFAR threshold detection, spectral peak detection, I/F peak detection, target peak association, frequency 
With respect to claim 2, Bonthron does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna (para 10, “the present invention is a multi-beam antenna array, which includes a receiver multi-layer circuit card assembly (CCA) comprising of a first plurality of monolithic microwave integrated circuits (MMICs), a first plurality of radiating elements, and a first plurality of interconnections; a transmitter multi-layer CCA comprising of a second plurality of MMICs, a second plurality of radiating elements, and a second plurality of interconnections; and a single aperture shared by the receiver multi-layer CCA and the Bonthron to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 2, Bonthron does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Bonthron to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Bontron to yield a predictable transmitted signal pattern.
With respect to claim 2, Bonthron does not teach radar receiver electronics in signal communication with the slotted waveguide radar receive antenna. Van Caekenberghe teaches radar receiver electronics in signal communication with the slotted waveguide radar receive antenna (para 4, “the frequency scanning antenna comprises a slotted waveguide”). It would have been obvious to modify Bonthron to include radar receiver electronics in signal communication with the slotted waveguide radar receive antenna because it is merely a substitution of the well-known radar transmitter of Bonthron with the radar transmitter of Van Caekenberghe with no new or unexpected results.
With respect to claim 3, Bonthron does not teach the transmitted radar signals comprise a frequency modulation continuous wave (FMCW) signal. Van Caekenberghe teaches the Bonthron to include the transmitted radar signals comprise a frequency modulation continuous wave (FMCW) signal because it is merely the substitution of the transmitted radar signal of Bonthron with the transmitted signal of Van Caekenberghe used to detect an object with no new or unexpected result.
With respect to claim 10, Bonthron does not teach the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Bonthron .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Dang et al (US 20160276727).
With respect to claim 4, Dang teaches the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (abs and para 4), and wherein the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (abs and para 4, 27, and 33). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe to include the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide because it is merely a substitution of the transmitter of Bonthron with the radar transmitter of Dang that yields a predictable transmitted signal.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Zinevich (US 20080320541). 
With respect to claim 5, Zinevich teaches the ultrasonic frequency range is a passband that includes sixteen megahertz (para 9, “a band pass filter receives the I and Q signals and provides signals having an effective 16 MHz bandwidth”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe to include the ultrasonic frequency range is a passband that includes sixteen megahertz because it is merely a substitution of a well-known downconverted frequency of Bonthron with the downconverted frequency of Zinevich with no new or unexpected results.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Tomich et al (US 20130106642).
With respect to claim 6, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down Bonthron in view of Gendron and Van Caekenberghe to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal  use to improve the radar device of Bonthron ready for improvement to yield a predicted processing signal.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe in view of Tomich as applied to claim 6 above, and further in view of Walmsley (US 20040150548). 
With respect to claim 7, Walmsley teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 60, “a delay circuit 306, a second In-phase downconverter 308, and a second Quadrature downconverter 309. The first power splitter 302 divides the power of the linear FM superimposed RF signal s(t)”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe in view of Tomich to include the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals because it is merely a simple applying the radar processing technique of Walmsley to the radar processing technique of Bonthron the yields a predictable processed signal.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe2 above, and further in view of Derham et al (US 20130176161). 
With respect to claim 8, Derham teaches external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (para 76, “, WLAN and WMAN devices contain hardware such as baseband processors, RF signal chains (modulators, filters, amplifiers, etc) and antennas, which are also found in radar devices.”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe to include external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink because it would allow the radar device to communicate the result with an output display.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe as applied to claim 2 above, and further in view of Rofougran (US 8120532).
With respect to claim 9, Rofougran teaches the digital beam forming circuitry is configured to operate in the ultrasonic frequency range (col 5, lines 40-51, “The RF front-end 46 modulates the analog signal to produce an RF signal at a particular carrier frequency (e.g., 900 MHz) that is provided to an antenna array in accordance with the beamforming factor 47”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe to include the digital beam forming circuitry is configured to operate in the ultrasonic frequency range because it is merely using a known frequency range to transmit RF signals.
Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron et al (US 20080088499) in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620).
With respect to claim 11, Bonthron teaches a vehicle including an obstacle detection system, the system comprising an integrated radar antenna (fig 1, item 420a and para 85 “Detection zones 422a and 422b provide detection of objects in the vehicle's corresponding left and right side blind spots”), an integrated radar antenna (fig 2a, items 700), comprising: a radar transmit antenna (fig 6a, items 101); a radar receive antenna (fig 6a, item 121); radar transmitter 
With respect to claim 11, Bonthron does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit Bonthron to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 11, Bonthron does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Bonthron to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Bontron to yield a predictable transmitted signal pattern.
With respect to claim 11, Bonthron does not teach radar receiver electronics in signal communication with the slotted waveguide radar receive antenna. Van Caekenberghe teaches radar receiver electronics in signal communication with the slotted waveguide radar receive antenna (para 4, “the frequency scanning antenna comprises a slotted waveguide”). It would Bonthron to include radar receiver electronics in signal communication with the slotted waveguide radar receive antenna because it is merely a substitution of the well-known radar transmitter of Bonthron with the radar transmitter of Van Caekenberghe with no new or unexpected results.
With respect to claim 12, Bonthron does not teach the vehicle is an aircraft. Van Caekenberghe teaches the vehicle is an aircraft (fig 12e). It would have been obvious to modify Bonthron to include because it is merely a substitution of a known applicant of a vehicular radar of Bonthron with the aircraft radar of Van Caekenberghe with no new or unexpected results.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe as applied to claim 12 above, and further in view of Newton (US 20150216018).
With respect to claim 13, Newton teaches the integrated radar antenna is configured to receive power from a lighting system of the aircraft (para 29, “a LED-based lighting unit having a power supply, a plurality of LEDs connected in a series parallel configuration, and an implemented radar circuit”). Bonthron does not teach the integrated radar antenna is configured to receive power from a lighting system of the aircraft because it is a combination of prior art radar powering elements according to a known method with no new or unexpected results.
Claim 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron et al (US 20080088499) in view of Gendron et al (US 20170005416) and Van Caekenberghe et al (US 20090079620) and Derham et al (US 20130176161).
With respect to claim 14, Bonthron teaches an integrated radar antenna (fig 2a, items 700), comprising: a radar transmit antenna (fig 6a, items 101); a radar receive antenna (fig 6a, item 121); radar transmitter electronics in signal communication with the radar transmit antenna (fig 6a, items 405, 27, and 101); wherein the radar receiver electronics include digital beam 
With respect to claim 14, Bonthron does not teach the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna. Gendron teaches the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna (para 10, “the present invention is a multi-beam antenna Bonthron to include the integrated radar antenna comprising a multi-layer circuit board, the multi-layer circuit board and the radar transmitter electronics: are on a layer of the multi-layer circuit board different from the radar transmit antenna and the radar receive antenna because it is merely combining known separating of radar transmit and receive electronic on the same circuit board that yield a predictable working radar device.
With respect to claim 14, Bonthron does not teach the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Bonthron to include the radar transmit antenna and the radar receive antenna are configured to output radar signals comprising a fixed transmitted radar pattern because it is applying a known radar transmitting technique to a known radar device of Bontron to yield a predictable transmitted signal pattern.
With respect to claim 14, Bonthron does not teach radar receiver electronics in signal communication with the slotted waveguide radar receive antenna. Van Caekenberghe teaches radar receiver electronics in signal communication with the slotted waveguide radar receive antenna (para 4, “the frequency scanning antenna comprises a slotted waveguide”). It would have been obvious to modify Bonthron to include radar receiver electronics in signal Van Caekenberghe with no new or unexpected results.
With respect to claim 14 and 19, Bonthron does not teach external communications circuitry configured to communicate over a wireless local area network. Derham teaches external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink (para 76, “, WLAN and WMAN devices contain hardware such as baseband processors, RF signal chains (modulators, filters, amplifiers, etc) and antennas, which are also found in radar devices.”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe to include external communications circuitry configured to communicate over a wireless local area network (WLAN) datalink because it would allow the radar device to communicate the result with an output display.
With respect to claim 20, Bonthron does not teach the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern. Van Caekenberghe teaches the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern (para 4, “Angle is detected by scanning the volume with a highly directive beam. Scanning is done mechanically, by rotating an antenna”). It would have been obvious to modify Bonthron to include the radar transmitter electronics, in conjunction with the radar transmit antenna, are further configured to output the fixed transmitted radar pattern, and wherein the digital beam forming circuitry is configured to electronically scan receive beams that search within a transmit illumination area of the beam fixed transmitted radar pattern because it .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe and Derham as applied to claim 14 above, and further in view of Dang et al (US 20160276727).
With respect to claim 15, Dang teaches the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide (abs and para 4), and wherein the radar receive antenna comprises a slotted waveguide radar receive antenna fed by a second SIW different from the first STW (abs and para 4, 27, and 33). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe and Derham to include the radar transmit antenna comprises a slotted waveguide radar transmit antenna fed by a first substrate integrated waveguide because it is merely a substitution of the transmitter of Bonthron with the radar transmitter of Dang that yields a predictable transmitted signal.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe and Derham as applied to claim 14 above, and further in view of Zinevich (US 20080320541).
With respect to claim 16, Zinevich teaches the ultrasonic frequency range is a passband that includes sixteen megahertz (para 9, “a band pass filter receives the I and Q signals and provides signals having an effective 16 MHz bandwidth”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe and Derham to include the ultrasonic frequency range is a passband that includes sixteen megahertz because it is merely a substitution of a well-known downconverted frequency of Bonthron with the downconverted frequency of Zinevich with no new or unexpected results.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe and Derham14 above, and further in view of Tomich et al (US 20130106642).
With respect to claim 17, Tomich teaches the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals (para 35, “the LNA may include one or more mixing stages that may downconvert the amplified signal to one or more lower IF frequencies and to baseband.”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe and Derham to include the radar receiver electronics further comprise a heterodyne system comprising multi-function components configured to simultaneously down convert the received radar signals to both first intermediate frequency (IF) signals in the ultrasonic frequency range and to base band signals because it is merely using a known technique to down convert and process a received radar signal  use to improve the radar device of Bonthron ready for improvement to yield a predicted processing signal.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonthron in view of Gendron and Van Caekenberghe and Derham in view of Tomich as applied to claim 17 above, and further in view of Walmsley (US 20040150548). 
With respect to claim 18, Walmsley teaches the radar receiver electronics comprise an analog front end (AFE) component configured to receive the IF signals and to output amplified in-phase and quadrature signals (para 60, “a delay circuit 306, a second In-phase downconverter 308, and a second Quadrature downconverter 309. The first power splitter 302 divides the power of the linear FM superimposed RF signal s(t)”). It would have been obvious to modify Bonthron in view of Gendron and Van Caekenberghe and Derham in view of Tomich
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648